Title: To George Washington from John Trumbull, 6 March 1798
From: Trumbull, John
To: Washington, George



Sir:
72 Welbeck Street London, March 6th 1798

At length I have the satisfaction of informing you, that my two first Plates of the American Revolution are finished, and in a Style perfectly satisfactory to me: I had hopes of sending out their impressions to my Subscribers by this Convoy, but it has been impossible to print a sufficient number to deliver to all, and as I can make no distinctions, I must suffer the whole to wait the next Convoy, when they will all be sent.
In the mean time I have shipped on board the Suffolk, Capt. Wm Lovel, bound to Alexandria, a case directed for you, of which the Bill of Lading is enclosed, and which contains a pair of Proofs of these Prints, which I beg you will do me the Honour to accept: these, with those for which you are a Subscriber, & which you will receive by the next Ships, will form a complete Series of impressions, in the various Stages of the progress of this Work.
I have only to regret that the Talents which I had to employ in this Work, were not more worthy of the greatness of the Subject; and that the Times in which I live, are so little favorable to its successful continuation. I beg to be remembered to Mrs Washington, and that you will believe me to be with the highest respect Sir Your much obliged Servant & Friend

Jno: Trumbull

